CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying amended Quarterly Report On Form 10-QSB of Universal Fog Inc. for the Quarter Ended June 30, 2007, I, Tom Bontems, Chief Executive Officer and Chief Financial Officer of Universal Fog Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-QSB for the period ended June 30, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ended June 30,2007, fairly presents, in all material respects, the financial condition and results of operations of Universal Fog Inc. By: /s/Tom Bontems Tom Bontems ChiefExecutive Officer ChiefFinancial Officer and Principal Accounting Officer Dated:July 31, 2007
